              IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:

  Thomas M. Johnson, III                       Chapter:         11

                                Debtor 1       Case No.:        1:10-bk-01151-HWV



  THE BANK OF NEW YORK                         Document No.:    494
  MELLON F/K/A THE BANK OF
  NEW YORK AS SUCCESSOR IN
  INTEREST TO JP MORGAN CHASE
  BANK, N.A. AS TRUSTEE FOR
  STRUCTURED ASSET MORTGAGE
  INVESTMENTS II TRUST 2006-AR7
  MORTGAGE PASS-THROUGH
  CERTIFICATES SERIES 2006-AR7
                                               Nature of
                                               Proceeding:      Motion for Relief from the
  THOMAS M. JOHNSON, III, and                                   Automatic Stay
  GREGORY R. LYONS, Trustee




                                 ORDER DISMISSING
       The above-referenced pleading is hereby DISMISSED.




       Dated: August 31, 2020              By the Court,



                                           Henry W. Van Eck, Chief Bankruptcy Judge             (MK)




                                                             Ord Denying or Dismissing Pldg. - Revised 4/18

Case 1:10-bk-01151-HWV     Doc 513 Filed 08/31/20 Entered 08/31/20 15:08:53                            Desc
                            Main Document    Page 1 of 1
